Sims, P.,
after making the foregoing statement, delivered the following opinion of the court:
There are a number of assignments of error which concern principles of law and of equity jurisprudence so long and so well settled, and which are so obviously without merit, that it would serve no useful purpose whatever to consume time in their discussion. Hence, they are disregarded. The following questions raised by the assignments of error will be specifically disposed of in their order as stated.
1. Was the contract in suit merely an option; or was it a contract of purchase, binding upon the decedent and his estate?
The first branch of the question must be answered in the negative; the second branch in the affirmative.
 There are no circumstances shown in evidence which tend to show that the contract was not intended to mean just what it says. The contract, therefore, speaks for itself, and it is apparent on its face that it was not an option, but a contract of sale on the part of the plaintiffs and of purchase on the part of the decedent, J. A. Midkiff, to bind which, on the part of the plaintiffs, vendors, the decedent, as vendee, paid, and the plaintiffs accepted, $50.00, on account of the purchase price, and in which the plaintiff vendors promised and bound themselves to convey the land, as stated, to the decedent, as vendee, upon the payment of the whole purchase money stated, which was to be paid as stated. Such promise to make the conveyance furnished, in itself, a valid and sufficient consideration to *224bind tbe decedent and bis estate to perform tbe promise of payment of tbe unpaid purchase money. But, it is said in tbe petition for tbe appeal: “There is nothing ■stated in it (tbe contract) to tbe effect that Glass and Carr agree to sell and Midkiff agrees to buy, nor is there ■anything expressing tbe agreement or promise of Midkiff to pay tbe purchase price agreed upon.” There is obviously no merit in this contention. Tbe contract states expressly that “Mrs. Robert Glass and T. A. Carr * * agrees to sell and convey” tbe land; and it also states expressly that tbe contract is between such parties “and J. A. Midkiff;” that tbe land is to be conveyed to him, and that tbe purchase money of the •amount stated, of which “tbe sum of $50.00 (was) in band paid to tbe parties of tbe first part” (tbe said Glass and Carr) “by J. A. Midkiff * * (is) to be paid,” and tbe decedent, J. A. Midkiff, signs this contract. That this is an obligation of J. A. Midkiff to make tbe remaining unpaid payments is too obvious to need further consideration. .
2. Does tbe description of tbe land contained in tbe contract furnish sufficient means to identify it?
Tbe question must be answered in tbe affirmative.
It is plain that when tbe description of tbe land contained in tbe contract is read in tbe light of tbe circumstances, shown in evidence, as set forth in tbe statement preceding this opinion, it designates, and thus fur.nishes sufficient means to identify tbe land beyond any ■doubt — a degree of definiteness far beyond what is required in any civil ease.
As to tbe effect of tbe showing by parol evidence that tbe vendor owned only one tract of land in tbe locality designated in tbe contract, see Matthews v. La Prade, 130 Va. 408, 415-421, 107 S. E. 795.
And, further, as said in that case, quoting with *225approval from Holley v. Curry, 58 W. Va. 70, 51 S. E. 135, 112 Am. St. Rep. 944: “It may be laid down generally that great liberality is shown in the matter of description. In description that is certain which can be made certain. A deed will not'be declared void for uncertainty if it is possible, by any reasonable rules of construction, to ascertain from- the description, aided by extrinsic evidence, what property it is intended to convey. The office of description in a deed, or other writing, is not to identify the land, but to furnish means of identification.” (Italics supplied.) See also the other cases cited in Matthews v. LaPrade, and Harper v. Wallerstein, 122 Va. 274, 94 S. E. 781, L. R. A. 1918-C, 517; and cases therein cited.
The following cases are cited and relied on for the defendants on the subject under consideration, namely: Grayson Lumber Co. v. Young, 118 Va. 122, 86 S. E. 826; Ashberry v. Mitchell, 121 Va. 276, 93 S. E. 638, L. R. A. 1918-A, 785; and Smith v. Mullen, 113 Va. 671, 75 S. E. 130. But an examination of these cases discloses that they have no application to the case before us. They are all eases of descriptions of lands consisting of parts of larger tracts, to be cut off from the larger tracts, respectively, where the dividing line, or lines, were not designated in the writing in question.
3. Was the decree under review erroneous in that it made no provision with respect to when possession of the property was to be delivered?
The question must be answered in the negative.
The defendants have steadfastly refused to take possession of the land in question, or to in any way recognize the contract in suit as a valid contract, binding upon them, or upon the estate of the decedent; and they appealed from the decree under review holding that position untenable. For the decree to have provided for *226a date when possession of the property was to be delivered to parties whose position before the court was that they refused to take possession would have been to do an idle and useless thing.
The action of the court overruling the demurrer and amended demurrer to the bill, and the decree of August 14, 1922, under review, will be affirmed.

Affirmed.